Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
El 1 de agosto de 1999 Richard Laracuente Santiago —no hay duda— sufrió un “accidente del trabajo” mientras reali-zaba tareas de cambio de filtro en uno de los equipos de la compañía recurrida, Pfizer Pharmaceuticals, Inc. (Pfizer).(1) En ese momento sintió un dolor punzante en la espalda baja. A pesar de ello, Laracuente siguió asistiendo a su trabajo por entender que no se trataba de algo grave; esto es, no se reportó al Fondo del Seguro del Estado (Fondo). Con motivo de que continuó sintiendo molestias en su espalda, La-racuente decidió visitar al Dr. Manuel Rodríguez, quien lo refirió a un neurólogo. Este último le recomendó a La-*198racuente que, en vista de que efectivamente había tenido un accidente y éste había ocurrido en su lugar de trabajo, debía reportarse al Fondo.
Acogiendo tal recomendación, el 13 de marzo de 2000 el peticionario se reportó al Fondo. El 27 de marzo dicha enti-dad concluyó que Laracuente debía recibir tratamiento mé-dico mientras trabajaba (C.T.) en relación con el accidente del trabajo que había sufrido. En consecuencia, Laracuente continuó asistiendo a su trabajo hasta el 14 de abril de 2000, fecha en que el Fondo emitió una nueva decisión, ordenán-dole a recibir tratamiento en descanso.
Posteriormente, el 4 de agosto de 2000 el Fondo ordenó que Laracuente recibiera tratamiento en C.T. Según se dis-puso, dicha orden sería efectiva al 7 de agosto de 2000. Ese día Laracuente se reportó a su trabajo; su patrono se negó a reponerlo en su empleo y procedió a despedirlo, alegando que ya había transcurrido el término de reserva de empleo —un (1) año— dispuesto en el Art. 5-A de la Ley del Sis-tema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7.
Ante la negativa del patrono de reponerlo en su empleo, Laracuente, su esposa Yesenia Sánchez Méndez y la socie-dad de bienes gananciales compuesta por ellos instaron una demanda por daños y perjuicios, despido injustificado y lu-cro cesante ante el Tribunal de Primera Instancia, Sala Superior de Arecibo.(2) Pfizer presentó una solicitud de senten-cia sumaria alegando, en síntesis, que el despido fue justificado ya que, a su entender, había transcurrido el tér-mino de reserva de empleo sin que el peticionario hubiese solicitado su reinstalación. Laracuente se opuso a dicha so-licitud, aduciendo que el patrono pretendía interpretar de forma restrictiva lo dispuesto en el citado Art. 5-A con el fin de privarlo de su empleo.
Mediante Sentencia de 21 de septiembre de 2001, el foro *199de instancia desestimó en su totalidad la demanda incoada. Insatisfecho, Laracuente acudió en alzada ante el Tribunal de Circuito de Apelaciones, alegando que el Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Tra-bajo, supra, sólo aplica en aquellos “casos de inhabilitación para el trabajo”. El foro apelativo intermedio, mediante Sen-tencia de 21 de diciembre de 2001, confirmó el dictamen del tribunal de instancia bajo el fundamento de que el término de doce meses que dispone el mencionado Art. 5-A para so-licitar la reinstalación comienza a trascurrir desde la fecha del accidente y no desde que la víctima conoce que la lesión sufrida lo inhabilita para trabajar.
Inconforme con la actuación del tribunal apelativo in-termedio, el demandante acudió —vía certiorari— ante este Tribunal. Alega que procede revocar la sentencia emi-tida por el tribunal apelativo debido a que dicho foro inci-dió:
...al dictar sentencia resolviendo sumariamente el presente litigio sin darle la oportunidad de ser oído a la parte deman-dante-peticionaria, a pesar de que existe una controversia bo-nafide que no debe resolverse mediante sentencia sumaria.
... al aplicar incorrectamente las normas jurídicas sobre el peso de la prueba en casos de despido.
...al dictar sentencia confirmando al Honorable Tribunal de Instancia, aplicando en forma restrictiva el Artículo 5A de la Ley de Compensaciones por Accidentes del Trabajo ignorando la política pública y la intención legislativa que consagra la interpretación liberal de la ley y la duda razonable a favor del trabajador o sus beneficiarios. Petición de certiorari, págs. 7-8.
El 1 de marzo de 2002 expedimos el recurso. Hoy una mayoría de los integrantes del Tribunal estima que resulta procedente revocar la decisión del Tribunal de Circuito de Apelaciones.
Concurrimos con dicho resultado. A continuación, expo-nemos los fundamentos jurídicos por los cuales estimamos correcta dicha actuación.
*200rH
Sabido es que la Ley del Sistema de Compensaciones por Accidentes del Trabajo (Ley), Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 et seq., constituye una legislación de carácter remedial que consa-gra ciertas garantías y beneficios al obrero que haya su-frido un accidente o una enfermedad ocupacional en el es-cenario del empleo. Rivera v. Blanco Vélez Stores, 155 D.P.R. 460 (2001); Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178, 194 (1998).
La referida ley crea un sistema de seguro compulsorio y exclusivo para compensar a los obreros y empleados que sufran lesiones, se inutilicen o mueran como consecuencia de accidentes ocurridos en sus trabajos o de enfermedades ocupacionales. Rodríguez v. Méndez & Co., 147 D.P.R. 734, 739 (1999). La razón de ser de esta pieza legislativa emana de lo dispuesto en la Sec. 16 del Art. II de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, donde se reconoce el derecho que tiene todo trabajador a estar protegido contra riesgos a su salud en su lugar de trabajo. Véase 11 L.P.R.A. sec. la.
Entre las medidas estatuidas en este sistema de protec-ción social se encuentra el Art. 5-A, ante. Éste garantiza tranquilidad de espíritu a todo trabajador que se inhabilita temporalmente como consecuencia de un accidente o una enfermedad ocupacional en la medida en que le impone al patrono la obligación de reinstalarlo en su empleo siempre que se cumplan los requisitos establecidos en la Ley. Rivera v. Blanco Vélez Stores, ante. El referido Art. 5-A dis-pone lo siguiente:
En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
(1) Que el obrero o empleado requiera al patrono para que *201lo reponga en su empleo dentro del término de quince días, contados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del accidente;
(2) que el obrero o empleado esté mental y físicamente ca-pacitado para ocupar dicho empleo en el momento en que so-licite del patrono su reposición; y
(3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro obrero o empleado dentro de los treinta días siguientes a la fecha en que se hizo el requerimiento de reposición.)
Si el patrono no cumpliere con las disposiciones de esta sec-ción vendrá obligado a pagar al obrero o empleado o a sus beneficiarios los salarios que dicho obrero o empleado hubiere devengado de haber sido reinstalado, además le responderá de todos los daños y perjuicios que le haya ocasionado. El obrero o empleado, o sus beneficiarios, podrán instar y tramitar la correspondiente reclamación de reinstalación y/o de daños en corte por acción ordinaria o mediante el procedimiento para reclamación de salarios, establecido en las sees. 3118 a 3132 del Título 32. (Énfasis suplido.)
La intención del legislador al promulgar el artículo antes citado fue proteger al empleado de la indeseable situa-ción de que por haber sufrido un accidente del trabajo o contraído una enfermedad ocupacional, su patrono lo des-pida sin justa causa o que cuando regrese, una vez dado de alta, no tenga trabajo. Rodríguez v. Méndez & Co., ante, pág. 741; García v. Darex P.R., Inc., 148 D.P.R. 364, 377 (1999); Vélez Rodríguez v. Pueblo Int'l, Inc., 135 D.P.R. 500, 513 (1994). De este modo, se le impone al patrono la obli-gación de reservarle al obrero el empleo en el que éste se desempeñaba al momento de ocurrir el accidente por un período de doce meses. Asimismo, se le reconoce al obrero el derecho a ser reinstalado en su puesto, si así lo solicita y si se satisfacen las otras condiciones dispuestas en la Ley. García v. Darex P.R., Inc., ante, pág. 376; Torres v. Star *202Kist Caribe, Inc., 134 D.P.R. 1024, 1030 (1994); Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763, 769-770 (1992).
Claro está, la protección al empleado no es absoluta y el término de reserva no se extiende indefinidamente, sino que se circunscribe a un período de doce meses. Rodríguez v. Méndez & Co., ante, pág. 741; Santiago v. Kodak Caribbean, Ltd., ante, pág. 770. De esta manera, el legislador logró ar-monizar los intereses en conflicto al establecer un balance entre el interés del obrero en la seguridad económica que representa el poder regresar a su trabajo, una vez se recu-pere del accidente o enfermedad, y el interés del patrono en evitar la carga onerosa que conllevaría el tener que reser-varle indefinidamente el empleo a aquellos obreros que se vean obligados a ausentarse por motivo de dicho accidente o enfermedad. Santos et al. v. Lederle, 153 D.P.R. 812 (2001); Soc. de Gananciales v. Royal Bank de P.R., ante, pág. 199; Santiago v. Kodak Caribbean, Ltd., ante, págs. 770-771.
Tenemos pues, que del texto claro de la aludida disposi-ción estatutaria y de su jurisprudencia interpretativa surge que la reserva de empleo no operará en todo caso, sino únicamente cuando se satisfagan ciertos requisitos indispensables. En reiteradas ocasiones este Tribunal los ha enumerado; éstos son: (1) que el accidente o enfermedad ocupacional inhabilite al empleado para trabajar; (2) que el empleado se acoja a los beneficios del Fondo; (3) que dentro de los quince días de haber sido dado de alta defi-nitivamente, autorizado a trabajar por el Fondo, el em-pleado solicite al patrono su reposición en su empleo; (4) que dicho requerimiento de reposición se haga dentro de los doce meses de haber ocurrido el accidente o enferme-dad; (5) que al solicitar su reposición el empleado esté mental y físicamente capacitado para desempeñarse en las fun-ciones del empleo que ocupaba, y (6) que dicho empleo subsista al momento en que el trabajador solicita su reinstalación. Torres v. Star Kist Caribe, Inc., ante, pág. 1030.
*203Sin lugar a dudas, de estos criterios el requisito de um-bral es el primero; esto es, que el accidente o enfermedad ocupacional haya tenido el efecto de inhabilitar al em-pleado para trabajar. Si este requisito no se satisface de nada vale que se cumpla con todos los demás. Ciertamente esta exigencia recoge la razón de ser de la disposición le-gislativa bajo estudio. Ante un accidente o enfermedad ocu-pacional que no inhabilite al empleado, la aplicabilidad de lo dispuesto en este articulado no tiene sentido.
La importancia de determinar si estamos ante un em-pleado inhabilitado para trabajar surge del propio texto del referido artículo, cuando al comienzo de éste se dispone que “[e]n los casos de inhabilitación para el trabajo ... el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo ...”. (Énfasis suplido.) Art. 5-A, ante. Adviértase que no es sino luego de exponer este crite-rio inicial que el legislador procede a enumerar el resto de las condiciones que también deberán cumplirse, lo cual evi-dencia la intención clara de la Asamblea Legislativa de im-primirle al requisito de inhabilidad un carácter prioritario. Hemos de recordar que cuando el legislador se ha manifes-tado en un lenguaje claro e inequívoco, el texto de la ley debe ser la expresión por excelencia de la intención legislativa. Alejandro Rivera v. E.L.A., 140 D.P.R. 538, 545 (1996); Atiles, Admor. v. Comisión Industrial, 77 D.P.R. 16, 20 (1954).
En reiteradas ocasiones la jurisprudencia de este Tribunal ha enfatizado la relevancia de este requisito. Basta con referirnos a algunos de nuestros pronunciamientos anteriores.
En Alvira v. SK & F Laboratories Co., 142 D.P.R. 803, 814 (1997), refiriéndonos específicamente a este Art. 5-A, señalamos que “lo que requiere es que la enfermedad que sufra el empleado lo inhabilite para trabajar y que concu-rran las demás condiciones ya expresadas”. (Énfasis en el *204original.) Del mismo modo, en García v. Darex P.R., Inc., ante, pág. 379, señalamos que
... el Art. 5a obliga al patrono a reservar el empleo de sn obrero enfermo o lesionado por un periodo ininterrumpido de doce (12) meses, a contarse desde la fecha en que ocurre la lesión que lo inhabilita. (Enfasis suplido.)
Otro ejemplo de la importancia del requisito de la inha-bilidad lo encontramos en Cuevas v. Ethicon Div. J&J Prof. Co., 148 D.P.R. 839, 845-846 (1999), donde expresamos que el Art. 5-A “es de carácter especial; es decir, se refiere únicamente a aquellos casos en que el trabajador sufre un accidente de trabajo o una enfermedad del trabajo que lo inhabilita”. (Énfasis suplido.) Véase, además, Rivera v. Blanco Vélez Stores, ante.
Vemos, pues, que una correcta interpretación del Art. 5-A exige que en todo caso en que esté en controversia la aplicación de la reserva de empleo allí dispuesta deberá determinarse, en primer lugar, si el accidente o enferme-dad ocupacional inhabilitó al obrero para ejecutar las fun-ciones que hasta ese momento ejercía. Si es así, entonces, y sólo entonces, es que procederá la evaluación de las demás condiciones. Ahora bien, si por el contrario, el accidente o enfermedad ocupacional no ha tenido el efecto de inhabili-tar al obrero, el análisis de los requisitos establecidos en el Art. 5-A concluye y no quedará otra alternativa que no sea concluir que la reserva de empleo allí dispuesta no es de aplicación. Ciertamente, esto es lo más razonable, pues si el obrero está hábil para trabajar y acude diariamente a su empleo, entonces, ¿qué sentido tendría reservárselo?
La interpretación antes expuesta no es de nueva cuña. En Rodríguez v. Méndez & Co., ante, pág. 744, este Tribunal resolvió que para que se active la protección del Art. 5-A “debe tratarse ‘de un accidente o enfermedad ocupa-cional que inhabilite al obrero para trabajar y que por ra-zón de dicha inhabilidad para trabajar, el obrero se haya reportado al Fondo y haya recibido tratamiento médico en *205descanso por el Fondo’ (Énfasis en el original suprimido y énfasis suplido.) Del mismo modo, señalamos que el pe-riodo de reserva sólo aplica a “aquellos empleados que se incapacitan temporalmente por causa de un accidente del trabajo y que, por tal razón, no pueden asistir a sus empleos”. (Énfasis suplido.) íd., pág. 743. En virtud de lo antes expuesto, resolvimos en dicho caso que la reserva de empleo que dispone el citado Art. 5-A no aplica a aquellos obreros a quienes el Fondo les ordene recibir tratamiento mientas trabajan (C.T.). De este modo, establecimos la norma para que mientras un empleado se encüentre en C.T. no surja la obligación del patrono de reservarle su empleo.(3) Esta obligación surge tan pronto como el Fondo autoriza al empleado a ausentarse y a recibir tratamiento médico “en descanso”. (4)
Adviértase que, a pesar de que en el precitado caso no nos expresamos específicamente en torno al momento en que debe comenzar a calcularse el término de doce meses de la reserva de empleo, lo allí resuelto ciertamente modi-ficó los pronunciamientos anteriores de este Tribunal en cuanto a dicho asunto. Hasta entonces habíamos interpre-tado que los doce meses de la reserva de empleo debían comenzar a contarse desde la fecha del accidente o enfer-medad, independientemente de que el empleado estuviese o no hábil para trabajar y aunque el Fondo no le hubiese ordenado tratamiento “en descanso”.!5) Resulta patente-mente claro que dicha posición es incompatible con lo dis-puesto en Rodríguez v. Méndez & Co., ante, a los efectos de *206que el Art. 5-A, y por consiguiente la reserva de empleo allí dispuesta, no se activa hasta el momento en que el Fondo le ordena al empleado tratamiento “en descanso”. No debe haber duda alguna en torno al hecho de que si la protección de la reserva de empleo no se ha activado es imposible que pueda comenzar a contarse el término de doce meses de su duración.
Ahora bien, a pesar de lo antes expuesto, y a tres meses de resuelto el caso Rodríguez v. Méndez & Co., ante, en Cuevas v. Ethicon Div. J & J Prof. Co., ante, y aun cuando expresamos en dicho caso que el Art. 5-A “es de carácter especial, es decir, que se refiere únicamente a aquellos ca-sos en que el trabajador sufre un accidente de trabajo o una enfermedad del trabajo que lo inhabilita”, inexplica-blemente, resolvimos que la fecha a partir de la cual debe computarse el periodo de reserva que exige este artículo es el momento en que ocurre el accidente, independiente-mente de si en esa fecha surgió o no la inhabilidad.(6) No obstante, al ser dicho resultado incompatible con lo que anteriormente se había expresado en el caso —razón por la cual constituye “mala jurisprudencia”— éste ha provocado que al día de hoy exista confusión en nuestra jurisdicción en cuanto al momento en que comienza a transcurrir el término de reserva de empleo: esto es, existe una posición a los efectos de que se contará desde la fecha del accidente o enfermedad ocupacional, y otra que postula que éste co-menzará a transcurrir desde que el obrero se inhabilita y el Fondo le ordena descanso.
La referida situación, indeseable por demás, no puede tener otro efecto que no sea el de confundir totalmente, no sólo a nuestros tribunales de instancia y a la clase profe-sional, sino también a los patronos y obreros de nuestro país; situación que, en lugar de promover la simplificación *207de las controversias obrero-patronales, tiene el efecto de aumentar y complicar considerablemente la actividad liti-giosa en esta área del derecho. Somos del criterio que los integrantes de este Tribunal tenemos el deber ineludible de adoptar, de una vez y por todas, la norma que mejor refleja la letra y el propósito de la Ley.
H-1 HH
Como señaláramos anteriormente, la Ley claramente establece un requisito de umbral para que opere la reserva de empleo: que el accidente o enfermedad ocupacional in-habilite al empleado para trabajar. Si comenzamos a con-tar el término de doce meses de la reserva de empleo que dispone el Art. 5-A a partir de la fecha del accidente o enfermedad ocupacional, estaríamos ignorando por com-pleto el requisito de inhabilidad que exige la ley y atribu-yendo a dicha disposición una interpretación fragmentada.(7) Dicha interpretación estaría en conflicto con el propósito perseguido por el legislador al promulgar la Ley, que era, precisamente, crear un balance entre el interés del obrero en retener su empleo y el del patrono en evitar el disloque total de su actividad empresarial por es-tar obligado a congelar un sinnúmero de plazas por un pe-riodo irrazonablemente largo de tiempo. Soc. de Gananciales v. Royal Bank de P.R., ante, pág. 199. Veamos.
Si la inhabilidad coincide con la fecha de ocurrencia del accidente, no hay duda de que el término de la reserva de empleo deberá comenzar a contarse desde ese momento. Ahora bien, habrá ocasiones en que el accidente ocurra y, *208sin embargo, la inhabilidad del obrero no se presente hasta un momento posterior. En tales casos, si contáramos el tér-mino de reserva de empleo a. partir de la fecha del acci-dente y no desde la fecha en que el Fondo le autorice al empleado tratamiento en descanso —cual es la fecha de “inhabilidad”— no sólo estaríamos ignorando el claro pro-pósito de la ley; sino que, además, se crearía la anómala situación de que el patrono estaría reservándole el empleo a un trabajador que diariamente ha continuado asistiendo a él.(8)
Ciertamente, el propósito perseguido por la Ley no puede ser reservarle el empleo a un obrero que, luego del accidente o enfermedad, continúa asistiendo regularmente a su empleo, sino a aquel que por motivo de dicho evento ha tenido que ausentarse de su empleo por encontrarse inhabilitado para trabajar.(9)
Si comenzamos a contar el término de reserva de em-pleo a partir de la fecha en que el Fondo autoriza al em-pleado a ausentarse de su empleo para recibir tratamiento “en descanso” —cónsono con lo resuelto en Rodríguez v. Méndez & Co., ante, a los efectos de que la referida reserva no se activa hasta ese momento— estaríamos atribuyendo a la disposición bajo análisis una interpretación lógica que coincide con su propósito. De esta forma, además, se consi-deraría que el patrono no está obligado a reservarle el em-*209pleo a aquellos obreros quienes, por estar en C.T., conti-núan asistiendo diariamente a su trabajo.(10)
En virtud de lo antes expuesto, entendemos procedente adoptar no sólo la interpretación que claramente se des-prende del texto de la ley, sino la más justa y lógica, esto es, la que surge de lo resuelto en Rodríguez v. Méndez & Co., ante, a los efectos de que el término de reserva de un año establecido en el precitado Art. 5-A comienza a con-tarse a partir de la fecha en que el obrero se inhabilita y el Fondo le ordena descanso.
r — í HH
Dentro del marco doctrinario previamente esbozado es que debemos evaluar la presente controversia. En el caso de marras el accidente sufrido por Laracuente ocurrió el 1ro de agosto de 1999. Aun cuando éste estuvo recibiendo asistencia médica durante varios meses, no fue hasta el 13 de marzo de 2000 que acudió al Fondo donde se le ordenó recibir tratamiento mientras trabajaba (C.T.).(11) De acuerdo con la norma previamente esbozada, durante este periodo de tiempo la reserva de empleo que dispone el Art. 5-A no había entrado en vigor, lo cual indica que el tér-mino de doce meses no había comenzado a transcurrir. Pos-teriormente, el 14 de abril de 2000 el Fondo le ordenó a Laracuente tratamiento en descanso. Fue a partir de este momento en que se activó la protección de reserva de em-pleo que contempla la aludida disposición legal. Habién-dose activado en ese momento la reserva de empleo, es evidente que el término de duración comenzó a transcurrir a partir de esa fecha.(12) Al ser así, queda claro que al 7 de *210agosto de 2000, fecha en que Laracuente se reportó a su empleo y fue despedido, todavía no había transcurrido el término de caducidad de doce meses (360 días) de la re-serva de empleo.
En virtud de lo anterior, forzosa resulta ser la conclu-sión de que Laracuente fue despedido en contravención con lo dispuesto en el Art. 5 — A de la Ley, ante. Por lo tanto, no cabe duda que ambos foros inferiores erraron al desestimar la demanda incoada.
IV
Habiendo concluido de este modo, resulta obvio que es-tamos impedidos de suscribir, y endosar con nuestro voto, cualquiera de las otras dos ponencias certificadas en el caso de autos. Veamos por qué. Si nos referimos, en primer lugar, a la opinión disidente emitida por el Juez Asociado Señor Hernández Denton, resulta suficiente señalar que éste resuelve la controversia planteada, a nuestro juicio de forma incorrecta, apoyándose en la interpretación del Art. 5-A que, por los fundamentos antes expuestos, hemos en-tendido que debe ser descartada.
En cuanto a la opinión emitida por el Juez Asociado Se-ñor Fuster Berlingeri —ponencia que es suscrita por otros dos integrantes del Tribunal— debemos señalar que aun cuando obviamente concurrimos con el resultado al que éste llega, nos resulta imposible suscribir el razonamiento inútil y enrevesado que se utiliza para llegar a éste. Veamos.
Es de advertirse que, en su ponencia, el Juez Fuster Berlingeri recurre a la jurisprudencia y análisis que en torno a las llamadas long-latency injuries se ha desarro-llado en la jurisdicción norteamericana para justificar su conclusión de que la reserva de empleo debe computarse *211desde que se conoce que la lesión o accidente es incapacitante. Ciertamente, sorprende que el distinguido Magistrado se enfrasque en tan fútil análisis sin advertir que tal doctrina está implícitamente plasmada en el propio texto de la Ley bajo estudio\ y que ésta ya ha sido avalada por la jurisprudencia de este Tribunal.
Como hemos señalado, el Art. 5-A de esta Ley impone el hecho de la inhabilidad como un requisito sine qua non para que entre en vigor el beneficio de la reserva de empleo. Ello significa que, al igual que se plantea bajo la doctrina de “long-latency injuries”, el momento a partir del cual debe comenzar a contarse el término de reserva que establece este artículo es desde que la lesión o accidente se torna tan grave que resulta en la inhabilidad del obrero para trabajar. Esto es precisamente lo que esboza el Juez Fuster Berlingeri en su ponencia, aunque para ello utiliza un término “foráneo” y “florido”.
A nuestro juicio este erróneo proceder se debe a que el Juez Fuster Berlingeri, tras una lectura incompleta del texto de este artículo, entiende que éste “sólo dispone que el término de la reserva de empleo en cuestión comienza a transcurrir ‘desde la fecha del accidente’ ”, ignorando por completo el hecho de que en el referido artículo se men-ciona, además, el requisito de la inhabilidad en su primera oración. Es de advertir que este criterio se establece como requisito principal para la aplicación de la reserva de empleo.
No podemos suscribir, en consecuencia, el acto de mala-barismo jurídico que realiza el Juez Fuster Berlingeri, al enfrascarse en un análisis de la doctrina desarrollada en torno a las llamadas long-latency injuries, cuando lo único que requería el presente caso era un análisis sosegado y lógico del texto claro de la disposición legal aquí en controversia.
*212— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri,
a la cual se unen el Juez Presi-dente Señor Andréu García y la Jueza Asociada Señora Naveira de Rodón.
Tenemos la ocasión para precisar cuándo comienza a co-rrer el año durante el cual un patrono está obligado a re-servar el empleo que desempeñaba un obrero que advino inhabilitado para trabajar por razón de un accidente o en-fermedad laboral, según lo dispuesto por el Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo (Ley), 11 L.P.R.A. see. 7.
I
El peticionario Richard Laracuente Santiago (peticiona-rio o Laracuente) comenzó a trabajar para la empresa Pfizer Pharmaceuticals, Inc. (Pfizer) el 22 de junio de 1993, donde se desempeñó con distinción y esmero. Entre otros reconoci-mientos, recibió un certificado de la empresa que le recono-cía haber tenido una asistencia perfecta a su trabajo durante 1998.
El 1 de agosto de 1999, mientras Laracuente realizaba unas tareas de cambio de filtro que le requerían trabajar con su torso inclinado encima de uno de los equipos de la compañía, sintió un dolor punzante en la parte baja de la espalda. Al día siguiente, el empleado sintió más molestias en la espalda, por lo que acudió a un médico particular para la consulta correspondiente. El médico referido le diagnós-tico un espasmo muscular y le ordenó unas sesiones de te-rapia física. También lo envió a realizarse un MRI. La-racuente continúo trabajando por entender que no se trataba de un asunto serio.
Meses más tarde, Laracuente llevó los resultados del MRI a otros médicos relacionados con el patrono y de ello *213surgió que el empleado tenía un disco herniado. Uno de es-tos médicos le indicó a Laracuente que su condición no era nada grave. Otro le recomendó a Laracuente que acudiera ante el Fondo del Seguro del Estado (Fondo). Laracuente intentó hacerlo, pero encaró dificultades y demoras para lo-grar que el empleado del patrono a cargo de referir su caso al Fondo lo hiciese.
Así las cosas, el 13 de marzo de 2000 Laracuente al fin pudo acudir al Fondo. El 27 de marzo de 2000 el Fondo, mediante la autorización de uno de sus médicos, determinú que Laracuente padecía de una lesión que requería, trata-miento mientras trabajaba. El peticionario continuó traba-jando como lo había estado haciendo antes, hasta el 14 de abril de 2000, cuando el Fondo, mediante la autorización de otro médico suyo, modificó la decisión anterior y ordenó que Laracuente recibiera tratamiento en descanso.
El 4 de agosto de 2000 el Fondo emitió una tercera tratamiento mientras trabajaba, efectiva el 7 de agosto de 2000. En la referida fecha de efectividad, Laracuente se presentó a su trabajo para continuar las tareas de su puesto, pero el patrono se negó a reponerlo en su posición y procedió a despedirlo, aunque el empleado sólo llevaba tres meses y tres semanas ausente por las órdenes médicas del Fondo.
El 21 de junio de 2001 Laracuente, su esposa Yesenia Sánchez y la sociedad de gananciales integrada por ellos presentaron ante el Tribunal de Primera Instancia, Sala Superior de Arecibo, una demanda por despido injustifi-cado, al amparo de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185(a)) y por daños y perjuicios contra Pfizer y contra su compañía aseguradora. El 17 de julio de 2001 Pfizer contestó la demanda referida y alegó que el despido había estado justificado porque Laracuente había agotado la reserva de empleo que la Ley reconocía en es-tos casos de accidentes del trabajo. A su vez, Pfizer pre-sentó una moción de sentencia sumaria fundada en que el *214derecho de reinstalación del empleado había caducado, por lo que el despido estuvo justificado. El 4 de septiem-bre de 2001 Laracuente se opuso a dicha solicitud de sen-tencia sumaria.
El 21 de septiembre de 2001 el Tribunal de Primera Instancia dictó una sentencia y desestimó la demanda contra Pfizer, por entender que el empleado había solici-tado la reinstalación en su trabajo pasado el término de doce meses posteriores al accidente, por lo que la reserva de empleo que dispone la Ley había caducado.
Inconforme con dicha determinación, los demandantes acudieron ante el Tribunal de Circuito de Apelaciones y solicitaron la revocación de la sentencia emitida por el decisión mediante la cual ordenó a Laracuente a recibir Tribunal de Primera Instancia. El 21 de diciembre de 2001 el Tribunal de Circuito de Apelaciones confirmó la sentencia del foro de instancia, por el mismo fundamento de ésta.
Por no estar de acuerdo con dicha determinación, los demandantes peticionarios recurrieron ante nos me-diante un recurso de certiorari y plantearon los señala-mientos de error siguientes:
1. Incidió en error manifiesto el Honorable Tribunal de Ins-tancia, Sala Superior de Arecibo, Puerto Rico[,] al dictar sen-tencia resolviendo sumariamente el presente litigio sin darle la oportunidad de ser oído, a la parte demandante-peticiona-ria, a pesar de que existe una controversia bonafide que no se debe resolver mediante sentencia sumaria.
2. Incidió en error manifiesto el Honorable Tribunal de Ins-tancia, Sala Superior de Arecibo, Puerto Rico, al aplicar in-correctamente las normas jurídicas sobre el peso de la prueba en casos de despido.
3. Incidió en error de derecho el Honorable Tribunal de Cir-cuito de Apelaciones, supra, al dictar sentencia confirmando al Honorable Tribunal de Instancia, aplicando en forma res-trictiva el Artículo 5A de la Ley de Compensaciones por Ac-cidentes del Trabajo ignorando la política pública y la inten-ción legislativa que consagra la interpretación liberal de la *215ley y la duda razonable a favor del trabajador o sus beneficiarios. Petición de certiorari, págs. 7-8.
El 1 de marzo de 2002 expedimos el recurso solicitado a fin de revisar la sentencia del foro apelativo de 21 de diciembre de 2001. Luego de concedérsele una prórroga, la parte peticionaria presentó su alegato el 19 de junio de 2002, y la parte recurrida el suyo el 27 de junio de 2002. Con el beneficio de ambas comparecencias, pasamos a resolver.
HH HH
En esencia, según Laracuente, el término de doce meses dispuesto en el Art. 5-A de la Ley, supra, comenzó a trans-currir desde el 13 de marzo de 2000, cuándo por primera vez acudió al Fondo del Seguro de Estado, y no desde la fecha en que alegadamente ocurrió el accidente. Veamos si tiene razón.
El Art. 5-A de la Ley, supra, dispone lo siguiente:
En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones;
(1) Que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, conta-dos a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del acci-dente-,
(2) que el obrero o empleado esté mental y físicamente capa-citado para ocupar dicho empleo en el momento en que solicite del patrono su reposición; y
(3) que dicho empleo subsista en el momento en que el obrero o empleado solicita su reposición. (Enfasis suplido.)
A. El referido Art. 5-A de la Ley ha sido objeto de mu-chas interpretaciones por este Tribunal. Así pues, hemos resuelto reiteradamente que dicha disposición establece el *216derecho del trabajador que está inhabilitado por una lesión o enfermedad a que durante un período de doce meses su plaza laboral esté reservada, para permitirle que pueda recuperarse sin temor a ser despedido.
La reserva de doce (12) meses logra que el obrero no tenga que enfrentarse a la incertidumbre indeseable de que por haber sufrido un accidente de trabajo su patrono lo despida, a la vez que promueve un ambiente de tranquilidad en el cuál el obrero puede recuperarse con mayor celeridad. (Énfasis suplido.) García v. Darex P.R., Inc., 148 D.P.R. 364, 377 (1999).
Debe destacarse que, según hemos resuelto, este dere-cho a la reserva del empleo del obrero que se incapacita temporalmente no sólo tiene su raíz en la Constitución del Estado Libre Asociado de Puerto Rico, sino que, además, “constituye el eje central de todo el esquema jurídico esta-blecido por el Estado para la protección del obrero en su taller de trabajo”. Cuevas v. Ethicon Div. J&J Prof. Co., 148 D.P.R. 839, 845 (1999).
No obstante su elevada jerarquía, el derecho a la re-serva del empleo del trabajador inhabilitado por una lesión o enfermedad no es ilimitado. No existe una reserva de empleo indefinida, en vista de que dicha reserva está limi-tada a sólo doce meses. Santos et al. v. Lederle, 153 D.P.R. 812 (2001); Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024, 1033 (1994); Carrón Lamoutte v. Compañía de Turismo, 130 D.P.R. 70, 78 (1992).
Como se sabe, el referido derecho a la reserva del em-pleo tenía originalmente una duración de seis meses. Ley Núm. 48 de 18 de abril de 1950, Leyes de Puerto Rico, pág. 127. En 1973 el término fue aumentado a doce meses. El legislador dispuso este término más extenso por considerar que el plazo original era muy corto debido a que en un gran número de casos el proceso de recuperación de obreros in-habilitados por accidentes o enfermedades del trabajo se extendía por períodos mayores de seis meses. Véase Torres v. Star Kist Caribe, Inc., supra, págs. 1031-1033.
*217De todo lo anterior se desprende que el medular derecho a la reserva de empleo no dura más de doce meses ni menos de ese tiempo.
B. El Art. 5-A referido dispone que el obrero que había estado inhabilitado y se recupera habrá de solicitar su-reinstalación al empleo que tenía antes dentro de los doce meses desde la fecha del accidente. De ordinario, pues, el término de la reserva de empleo comienza a transcurrir a partir de la fecha del accidente. Ello se basa en la experien-cia común de que el obrero que sufre un accidente serio queda inhabilitado por dicho accidente. La fecha del acci-dente y de la inhabilidad causada por éste son la misma, ordinariamente. De esta forma, el “suceso inesperado y sú-bito, de lugar y fecha definidos”, que ocasiona la inhabili-dad, es el punto de partida corriente para determinar el año de reserva de empleo. Véase Alonso García v. Comisión Industrial, 102 D.P.R. 689, 695-696 (1974).
No obstante, hay ocasiones en que el término en cues-tión comienza a transcurrir, no a partir de la fecha del “accidente”, sino a partir de la fecha en que el obrero acude al Fondo porque está afectado por una enfermedad que le impide regresar al empleo. Ello sucede en aquellos casos en que la inhabilidad no es causada por un “accidente” de fecha precisa como tal, sino por una constatada enferme-dad ocupacional. Es menester recordar aquí que la Ley que nos concierne se extiende no sólo a las lesiones que sufren los trabajadores por razón de accidentes laborales, sino también, más genéricamente a las “enfermedades ... derivadas de la ocupación”. 11 L.P.R.A. see. 2. Las varias protecciones que ofrece la Ley existen para el obrero o em-pleado que ha sufrido “alguna lesión o enfermedad que ocu-rra en el curso del trabajó”. Pacheco Pietri y otros v. E.L.A. y otros, 133 D.P.R. 907, 914 (1993). Véanse, además: Alonso García v. Comisión Industrial, supra; Hernández Nieves v. Comisión Industrial, 90 D.P.R. 340 (1964). Es por lo anterior que en nuestra jurisprudencia hemos señalado reite-*218radamente de modo expreso y claro que el Art. 5-A en cues-tión “le impone la obligación [al patrono] de reservarle el empleo al obrero lesionado o enfermo por un período de doce (12) meses, desde la ocurrencia del accidente o enfermedad”. (Enfasis suplido.) García v. Darex P.R., Inc., supra, pág. 376. Al referirnos al período de la reserva de empleo hemos señalado en numerosas ocasiones que éste se cuenta a partir del momento en que ocurrió el accidente o la enfermedad ocupacional. Rivera v. Blanco Vélez Stores, 155 D.P.R. 460 (2001); Santos et al. v. Lederle, supra; Cuevas v. Ethicon Div. J & J Prof. Co., supra; García v. Darex P.R., Inc., supra; Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178, 199 (1998); Alvira v. SK & F Laboratories Co., 142 D.P.R. 803, 814 (1997); Vélez Rodríguez v. Pueblo Int'l, Inc., 135 D.P.R. 500, 514 (1994); Torres v. Star Kist Caribe, Inc., supra. Véase, también, R. Delgado Zayas, Manual informativo de legislación protectora del trabajo de Puerto Rico, San Juan, [s. Ed.], 1989, pág. 301. Incluso, en Rodríguez v. Méndez & Co., 147 D.P.R. 734, 740 (1999), expresamente resolvimos que el período de doce meses en cuestión son contados a partir del día del accidente del trabajo “o desde la fecha en que el obrero se reporta al Fondo en los casos de enfermedades ocupacionales”.
De lo anterior resulta, pues, que aunque el texto del Art. 5-A referido sólo dispone que el término de la reserva de empleo en cuestión comienza a transcurrir “desde la fecha del accidente”, tal disposición no es tan taxativa como parece. Más bien, como tantas veces sucede en Derecho, se trata de una disposición que debe interpretarse, y que ya antes hemos interpretado para ampliar su estricto signifi-cado textual, teniendo en consideración los fines que persi-gue la Ley. Le hemos dado a dicho Art. 5-A, supra, un significado que se ajusta a la política pública general de la cual forma parte. Lo hemos ampliado para que el periodo de reserva comience a transcurrir desde la fecha en que el obrero se reporta al Fondo en casos de enfermedades *219ocupacionales. La referida ampliación del sentido literal del Art. 5-A la hemos hecho conforme a conocidos princi-pios de hermenéutica que preceptúan que debemos inter-pretar las leyes evitando significados que ocasionan gran-des inconvenientes o inequidad, prefiriendo en vezaquellos que sean más razonables y justos. Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816 (1986); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772 (1968).
El caso de autos también requiere que realicemos otra interpretación más del Art. 5-A, supra, que indicaremos más adelante, para darle una aplicación razonable y justa a dicho artículo' en casos como el de autos.
C. También existen situaciones en las cuales un traba-jador se inhabilita temporalmente como resultado de su empleo, sin que pueda conocerse inicialmente la naturaleza precisa del daño sufrido por el obrero. Tales situaciones han sido reconocidas por la crítica erudita y por varios Tribunales Supremos estatales norteamericanos. Se trata esencialmente de situaciones en las cuales la gravedad de la lesión sufrida por un trabajador no se manifiesta de in-mediato, o no es reconocida como tal de inmediato por el médico que examina al obrero. En la eminente obra de A. Larson, Larson’s Workmen’s Compensation, Desk Edition, Nueva York, Ed. Matthew Bender Co., 1989, Vol. 2, Cap. 15, Secs. 78.41-78.42, se discute ampliamente estas llama-das long-latency injuries, para indicar que no se les puede aplicar a éstas los términos que rigen en los casos ordinarios. En particular, Larson señala lo siguiente:
A rigid claims period may operate unfairly not only because the nature, seriousness and work-connection of the injury could not reasonably be recognized by the claimant, or perhaps even by his doctor, but in many cases because the injury itself does not exist in compensable degree during the claims period. This latent or delayed injury problem presents in the sharpest relief the senselessness of uncompromising time periods. The classic illustration is that of the apparently trivial accident that matures into a disabling injury after the claim period has *220expired. (Énfasis suplido.) Larson, op. cit., Cap. 15, Sec. 78.42, pág. 14.
Según indica Larson, la solución judicial en Estados Unidos al problema referido en la cita anterior ha sido la de aplicar los términos de la Ley a partir de la fecha en que razonablemente se conoce la naturaleza real del daño su-frido por el obrero, o sea, cuando se conoce que es incapacitante.
The usual statute merely dates the period from the time of injury, disability, or accident, saying nothing about time of discovery of the nature of the condition. Yet the great majority of the courts have been sufficiently impressed with the acute unfairness of a literal application of this language to read in an implied condition suspending the running of the statute until by reasonable care and diligence it is discoverable and apparent that a compensable injury has been sustained ....
The use of the “accident” ... as the starting point for limitations period has not been an insuperable obstacle to the judicial achievement of the more humane rule, as the number of “accident” jurisdictions accepting the rule attests. (Énfasis suplido.) Larson, op. cit., Cap. 15, Sec. 78.41, pág. 13. Véanse: Williams v. Dobberstein, 157 N.W.2d 776 (D. Neb. 1968); City of Boulder v. Payne, 426 P.2d 194 (D. Colo. 1967). Véanse, también: Lewis v. Chrysler Corporation, 230 N.W.2d 538 (D. Mich. 1975); In re Brothers, 510 P.2d 19 (D. Wyo. 1973); Tabor Motor Corporation v. Garrard, 233 So.2d 811 (D. Miss. 1970).
En Puerto Rico no habíamos tenido hasta ahora la oca-sión para resolver concretamente cómo debe aplicarse el citado Art. 5-A en cuestión a estas situaciones especiales en que la inhabilidad laboral no es patente de inmediato. No obstante, existen pautas en nuestra jurisprudencia que se refieren claramente al asunto en cuestión. Así, pues, hemos expresado antes que
... el concepto más evolucionado hoy imperante del accidente del trabajo ... ya no descansa necesaria y únicamente en la existencia de aquel evento externo, súbito e imprevisto en el curso del empleo capaz de precisarse en tiempo y lugar, sino que puede ser también la lesión o efecto no esperados o sor-*221prendentes producto de un acto realizado en circunstancias usuales y ordinarias de trabajo .... Ortiz Candelario v. Comisión Industrial, 90 D.P.R. 387, 395-396 (1964).
Asimismo, en Alonso García v. Comisión Industrial, supra, págs. 698-699, resolvimos lo siguiente:
[NJuestra jurisprudencia revela que en la práctica la línea divisoria entre los conceptos de “accidente” y “enfermedad” va borrándose. Se ha ido apuntando cada vez con mayor claridad hacia la tendencia a no insistir tanto en la formulación de distinciones bizantinas entre dichos vocablos y a concentrar más bien en el requisito básico de causalidad, en la determi-nación de que existe la relación causal estatutariamente re-querida entre la lesión o el daño sufrido y el empleo ....
Resolvemos que la insistencia clásica en sentar finos distin-gos entre lo que constituye un “accidente” y lo que entraña una “enfermedad” debe ceder ante el enfoque que desde hace tiempo se ha venido dictando. Lo verdaderamente importante es determinar si ha ocurrido una lesión inherente al trabajo o empleo concernido o que ocurra o se agrave en el curso de éste. (Énfasis en el original.)
En cuanto a las situaciones especiales aludidas en los párrafos anteriores, aporta mucha luz al asunto lo dis-puesto en lo pertinente en la Ley de Beneficio por Incapa-cidad Temporal, mejor conocida como SINOT, 11 L.P.R.A. see. 201 et seq., que según ya hemos resuelto es “casi idén-tica” al Art. 5-A que estamos interpretando en el caso de autos. Torres v. Star Kist Caribe, Inc., supra, pág. 1035. Dada la estrecha relación entre ambas leyes, debemos exa-minarlas conjuntamente conforme a lo dispuesto en el Art. 18 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 18, para así esclarecer su sentido. Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992); Mojica Sandoz v. Bayamón Federal Savs., 117 D.P.R. 110 (1986); Beauchamp v. Holsum Bakers of P.R., 116 D.P.R. 522 (1985).
El Art. 3(q) de la ley de SINOT, 11 L.P.R.A. sec. 203(q), dispone lo relativo a la reinstalación a su empleo del tra-bajador que ha sufrido una incapacidad no ocupacional, en los términos siguientes:
*222En los casos de incapacidad para el trabajo de acuerdo con las disposiciones de este capítulo, el patrono vendrá obligado a reservar el empleo que desempeña el trabajador al momen-tode comenzar la incapacidad y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
(1) Que el trabajador requiera al patrono que lo reponga en su empleo dentro del término de quince (15) días, contados a partir de la fecha en que fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de trans-curridos un (1) año desde la fecha de comienzo de la incapaci-dad .... (Enfasis suplido.)
Si el legislador en casos de incapacidad no ocupacional ha dispuesto que el término de un año de esta reserva de empleo comienza a transcurrir desde la fecha en que co-menzó la incapacidad, es evidente que una situación en la cual la inhabilidad es de naturaleza ocupacional, tanto más protegida, el término de esta reserva también debe comenzar a transcurrir cuando menos desde la fecha de la inhabilidad. Parece evidente que el derecho de los traba-jadores que sufren de alguna inhabilidad como conse-cuencia de su empleo debe ser al menos de la misma ín-dole que el derecho de los trabajadores con respecto a una inhabilidad no relacionada con el empleo, en vista de la mayor jerarquía de la política pública del Estado con res-pecto a los accidentes o las enfermedades ocupacionales, que es de arraigo constitucional. En efecto, la legislación protectora por accidentes o enfermedades no relacionadas con el trabajo se aprobó posteriormente para extenderle al trabajador algunos de los beneficios fundamentales que ya tenían con respecto a lesiones o enfermedades ocupacionales. R.N. Delgado Zayas, Apuntes para el estu-dio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, ed. rev., San Juan, [s. Ed.], 1996, pág. 193. Sería un contrasentido que la ley de SINOT ofreciera un beneficio mayor que el de Ley de Sistema de Compensación por Accidentes del Trabajo. Nada noso-bliga a una interpretación tan poco razonable del Art. 5-A en cuestión.
*223La interpretación referida es cónsona, además, con lo que resolvimos en Maisonet v. F.S.E., 142 D.P.R. 194 (1996), cuando reconocimos que el término de la Ley para hacer reclamaciones en casos de enfermedades ocupacio-nales comienza a transcurrir, no desde que el obrero tiene los primeros síntomas, sino a partir del momento en que la enfermedad se ha tornado severa y el obrero conoce que su condición es incapacitante.
HH HH
En el caso de autos, Laracuente sufrió una lesión o ac-cidente del trabajo, que eventualmente le requirió ausen-tarse de su empleo durante tres meses y tres semanas, por orden médica del Fondo. Dicha orden del Fondo para que Laracuente recibiera tratamiento en descanso se hizo va-rios meses después que Laracuente sintiera los primeros síntomas de su lesión. Antes que el Fondo emitiera la de-cisión sobre tratamiento en descanso, Laracuente había continuado trabajando en su empleo. Hasta entonces, ni Laracuente ni sus médicos, ni los del patrono o del Fondo, habían considerado que su lesión se había tornado sufi-cientemente severa como para que fuese necesario el tra-tamiento en descanso. Se trataba, pues, de una long-latency injury, discutida antes. Por ello, la fecha para que comenzara a transcurrir el año de la reserva de empleo del Art. 5-A en cuestión fue el 14 de abril de 2000, cuando Laracuente se ausentó del trabajo por primera vez para recibir el tratamiento en descanso ordenado por el Fondo, efectivo en dicha fecha. Fue en esa fecha que comenzó la inhabilidad de Laracuente para trabajar, conforme al diag-nóstico de un médico del Fondo, y es a partir de esa fecha que comienza a transcurrir el término de un año referido. Ello significa que cuando Laracuente regresó a su trabajo el 7 de agosto de 2000, tras sólo tres meses de ausencia en *224tratamiento, la reserva de empleo estaba aún en vigor, por lo que su patrono Pfizer no podía despedirlo como lo hizo.
Cualquier otra interpretación de la aplicación del Art. 5-A referido a los hechos del caso de autos sería patente-mente contraria al elemento primordial del mandato legis-lativo en esa disposición que provee una reserva de empleo que dura doce meses. Cualquier otra interpretación consti-tuiría una desincentivación injusta y poco productiva para el obrero diligente que continúa trabajando mientras puede. Cualquier otra interpretación crearía la grave in-congruencia de que el patrono vendría obligado a reser-varle el empleo a un trabajador como Laracuente si la le-sión o enfermedad que padecía no estaba relacionada con el empleo, pero podría negarle la reinstalación si se tra-taba de una lesión o enfermedad ocupacional. Nada nos obliga a una interpretación tan enrevesada de una dispo-sición que, según hemos resuelto tantas veces antes, re-quiere una exégesis liberal y amplia, en vista del gran sen-tido humanitario y alto espíritu de justicia social que la inspira. Muñoz Hernández v. Policía de P.R., 134 D.P.R. 486 (1993); González v. Adm. de Sistemas de Retiro, 113 D.P.R. 292 (1982); Feliciano Figueroa v. Comisión Industrial, 84 D.P.R. 196 (1961).
Resolvemos, pues, que el despido de Laracuente por Pfizer fue ilícito. Erraron los foros de instancia y el foro ape-lativo al desestimar la demanda de Laracuente como lo hicieron.
— O —

C1) Esta tarea requería que el empleado mantuviera su torso inclinado sobre el equipo.


(2) Ello al amparo de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. see. 185a et seq.).


(3) Cabe resaltar que en dicho caso la empleada siempre estuvo recibiendo tra-tamiento mientras trabajaba (C.T.); esto es, el Fondo nunca le ordenó “descanso”.


(4) Esta norma fue recientemente reiterada en el caso Rivera v. Blanco Vélez Stores, 155 D.P.R. 460 (2001).


(6) Véanse: Santos et al. v. Lederle, 153 D.P.R. 812 (2001); García v. Darex P.R., Inc., 148 D.P.R. 364, 376 (1999); Cuevas v. Ethicon Div. J&J Prof. Co., 148 D.P.R. 839, 851 (1999); Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178, 199 (1998); Alvira v. SK & F Laboratories Co., 142 D.P.R. 803, 814 (1997); Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024, 1032-33 (1994); Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500, 514 (1994); Carrón Lamoutte v. Compañía de Turismo, 130 D.P.R. 70, 78 (1992).


(6) Debemos reconocer que el juez suscribiente, de forma igualmente inexplicable, suscribió la opinión emitida en Cuevas Santiago v. Ethicon Div. J & J Prof. Co., ante. Al así hacerlo cometimos un error, el cual hoy intentamos corregir.


(7) Recordemos que las reglas de hermenéutica legal nos exigen interpretar las leyes considerando su razón y espíritu, examinando y comparando sus partes de suerte que sean hechas consecuentes y tengan efecto. Para ello, deben interpretarse las diferentes secciones, las unas en relación con las otras, completando o supliendo lo que falte o sea oscuro en una con lo dispuesto en la otra, procurando siempre dar cumplimiento al propósito del legislador. P.N.P. y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490, 500 (1988).


(8) No sólo es injusto, sino, además, contrario al propósito remedial de la Ley del Sistema de Compensaciones por Accidentes del Trabajo el que a un empleado que ha continuado ejerciendo sus funciones para el patrono bajo C.T., y al que posterior-mente el Fondo le ordene tratamiento en descanso, le comience a contar el término de reserva de empleo retroactivamente a la fecha del accidente. De ello suceder, es muy probable que al momento en que se le ordene el descanso el obrero ya no tenga derecho a la reserva de empleo porque hayan transcurrido los doce meses desde la fecha del accidente aun cuando nunca haya tenido que ausentarse para recibir el tratamiento ordenado.


(9) Precisamente, se ha comentado que “[l]a Ley de Compensaciones por Acci-dentes del Trabajo dispone beneficios económicos para los trabajadores que han su-frido un accidente, enfermedad o padecimiento ocupacional y como consecuencia de esto se han incapacitado para trabajar, por lo que se han visto forzados a ausentarse de su empleo”. (Énfasis suplido.) A. Acevedo-Colom, Legislación Protectora del Tra-bajo Comentada, 7ma ed. rev., San Juan, [s. Ed.], 2001, pág. 366.


(10) Dicha interpretación de modo alguno podría constituir una carga onerosa para el patrono ni podría afectar sus intereses económicos toda vez que el empleado ha continuado ofreciéndole sus servicios.


(11) La referida orden fue emitida el 27 de marzo de 2000.


(12) Cabe señalar que, a pesar de que posteriormente —el 4 de agosto 2000— el Pondo ordenó que Laracuente recibiera tratamiento en C.T., ello no tuvo el efecto de *210interrumpir el término de doce meses establecido en el Art. 5-A, 11 L.P.R.A. see. 7, ya que este periodo es un periodo de caducidad que no puede interrumpirse de forma alguna. Torres v. Star Kist Caribe, Inc., ante, pág. 1036.